Citation Nr: 1737556	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-40 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO in October 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.  

Regarding the claim for a psychiatric disorder, in Clemons v. Shinseki the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  23 Vet. App. at 5.  The RO denied service connection specifically for depression in a January 2013 rating decision; however, the Veteran alleges he also has other pertinent mental disorder diagnoses, including of PTSD.  Therefore, in light of the Court's holding in Clemons, the Board is re-characterizing this claim more generally as for service connection for an acquired psychiatric disorder, inclusive of depression and PTSD.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These claims require further development before being decided on appeal, however, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).



REMAND

During his October 2016 Travel Board hearing, the Veteran testified that he was diagnosed with PTSD at La Jolla VA Hospital.  However, those records have not been obtained and associated with his claims file so they may be considered in his appeal.  He also testified about an incident during his service that he believes caused his PTSD, which he also earlier had reported on a February 2014 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781).  However, review of the claims file indicates the RO has not attempted to obtain additional information about this incident - including by submitting it to the Joint Services Records Research Center (JSRRC) to determine whether it can be independently verified.  

Furthermore, in a January 2014 Statement, the Veteran indicated that he received counseling from Mission Valley VA Hospital and attended quarterly appointments.  However, the most recent medical records in the claims file from this facility are from January 2014.  Therefore, updated treatment records need to be obtained.  

In regards to the Veteran's claim for entitlement to service connection for sleep apnea, he has not been afforded a VA examination or medical opinion.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the Board finds that there is competent evidence that his current sleep apnea may be associated with an in-service disease, injury or event.  Specifically, the Veteran noted on his October 1986 separation examination that he had trouble getting to sleep because he was so tired.  The Veteran's brother also submitted a statement indicating that, following separation from service, the Veteran snored loudly and always fell asleep.  See January 2014 F.W. Buddy Statement.  As such, the Board finds it necessary to remand this issue to obtain a VA examination opinion to determine the nature of the Veteran's sleep apnea.  McLendon, 20 Vet. App. at 79.

Finally, the record reflects that the Veteran receives VA treatment.  The most recent VA treatment records are from February 2016.  Therefore, any updated VA treatment records should be obtained and associated with the claims file on remand.

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and the evidence required to support a claim for service connection for PTSD.

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  

3.  Obtain the Veteran's VA treatment records from February 2016 to the present.  The RO must also attempt to obtain complete VA treatment records from the La Jolla and Mission Valley VA hospitals.  

4.  All attempts to secure this evidence must be documented in the claims file by the AOJ and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  After completing the development requested in items 1 to 4, afford the Veteran a VA examination to determine the precise nature of his acquired psychiatric disorder.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  

The examiner should confirm whether the Veteran currently has a diagnosed psychiatric disorder pursuant to DSM-5.  

The examiner should then provide an opinion as to the following:

(a)  If PTSD is diagnosed, then is it at least as likely as not (a 50 percent or greater probability) that any of the claimed in-service stressors caused the Veteran's PTSD?

(b)  For any psychiatric diagnosis other than PTSD, including depression, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's disability began during his service or, if a psychosis, within a year of his discharge, or is otherwise related or attributable to a disease, event, or injury in service?

The examiner must consider and address the following evidence in making a determination:

i.)  The Veteran's notation on his October 1986 Separation Examination; 

ii.)  October 2016 Board Hearing Testimony; 

iii.)  November 2016 Medical Opinion by Dr. J.C.P.

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

6.  Afford the Veteran a VA examination to determine the precise nature of his sleep apnea.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during, or is otherwise related to, his active duty service.  

The examiner must consider and address the following evidence in making a determination:

i.)  The Veteran's notation on his October 1986 Separation Examination; 

ii.)  Sleep Study Findings; 

iii.)  January 2014 Statement by Veteran's brother; and, 

iv.)  October 2016 Board Hearing Testimony

The examiner must provide a complete rationale for any opinion provided.  The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  

7.  Complete any development necessary regarding any stressor events alleged by the Veteran, including verifying any alleged event with the U.S. Army and Joint Services Records Research Center.

8.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

